Citation Nr: 0804879	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-36 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

2.  Entitlement to service connection for chronic fatigue 
syndrome. 

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from March 1976 to March 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis, and which 
denied claims for service connection for chronic fatigue 
syndrome, and fibromyalgia.

In December 2003, the veteran indicated on her appeal form 
(VA Form 9) that she desired a hearing before a Member of the 
Travel Board (Veterans Law Judge), or a videoconference 
hearing.  However, in a statement, received in January 2008, 
the veteran stated that she wished to withdraw her request 
for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1997, the RO 
denied a claim of entitlement to service connection for 
arthritis.

2.  The evidence received since the RO's March 1997 decision, 
which denied service connection for arthritis, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  

4.  Fibromyalgia was not incurred in or aggravated by 
service.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's March 1997 decision, which denied a claim of entitlement 
to service connection for arthritis; the claim for service 
connection for arthritis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  

2.  The veteran does not have chronic fatigue syndrome as the 
result of disease or injury that was present during her 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.88 (2007).  

3.  The veteran does not have fibromyalgia as the result of 
disease or injury that was present during her active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1997, the RO denied a claim for arthritis.  The RO 
notified the veteran of this denial of her claim in a letter 
dated that same month.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The veteran filed to reopen her claim, and in a November 2002 
rating decision, the RO denied the claim.  The veteran has 
appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The most recent and final denial of this claim was in March 
1997.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's March 1997 
decision included the veteran's service medical records, 
which showed that in May 1977, she was treated for complaints 
of back pain, with an assessment of muscle spasm.  In June 
1979, she was treated for complaints of chest pain, with an 
assessment of musculoskeletal pain, possible fibrocytic 
breast pain.  In May 1980, she was treated for pain in her 
chest, back, and arm on the left side.  The impression was M-
S (musculoskeletal) pain.  Later that same month, she was 
treated for left shoulder pain, and she indicated that there 
was no history of trauma.  A November 1980 report noted 
complaints of bursitis of the right wrist and right ankle.  
The assessment was arthritis.  Reports, dated in December 
1980, noted that she was feeling better, although there were 
complaints of nausea and "arthritis," with an assessment of 
arthralgia.  In August 1982, she was assessed with anemia 
secondary to ETOH (alcohol).  Her separation examination 
report, dated in January 1981, showed that her upper and 
lower extremities, feet, neurological system, and "spine, 
other musculoskeletal," were all clinically evaluated as 
normal.  The "summary of defects" noted arthritis.  

Service examination reports dated after separation from 
service, and apparently performed in association with reserve 
duty, dated in May 1982, and May 1984, showed that her upper 
and lower extremities, feet, neurological system, and 
"spine, other musculoskeletal," were all clinically 
evaluated as normal.  In an associated "report of medical 
history," to the May 1982 examination report, the veteran 
indicated that she had a history of arthritis, but denied 
having a history of swollen joints, and denied having had 
back, shoulder, or elbow pain.  In an associated "report of 
medical history," to the May 1984 examination report, the 
veteran indicated that she had a history of arthritis, 
swollen joints, and a "painful or 'trick' shoulder or 
elbow," but denied having recurrent back pain. 

As for the other post-active-duty medical evidence, it 
consisted of VA and non-VA reports, dated between 1982 and 
1996.  This evidence showed that in 1995, the veteran 
received treatment for a wide variety of gastrointestinal, 
genitourinary, and respiratory complaints, as well as fever, 
aching joints, back pain, and fatigue.  

At the time of the RO's March 1997 denial of the claim, there 
was no X-ray evidence which showed that the veteran had 
arthritis, no evidence to show that arthritis was manifest to 
a compensable degree within one year of separation from 
service, and no competent opinion associating any current 
arthritis with the veteran's service.  

Evidence received since the RO's March 1997 decision consists 
VA and non-VA medical treatment reports, dated between 1994 
and 2003.  This evidence includes VA outpatient treatment 
reports, dated in 1994, which note complaints that included 
back pain.  VA progress notes dated in 1997 and 1998, contain 
notations of (otherwise unspecified) DJD (degenerative joint 
disease), with some notations indicating that this was "by 
history."  Other VA progress notes show that between April 
and May of 2000, the veteran was treated for complaints of 
back, leg, knee, hand, and left shoulder pain.  X-rays 
reports for the knees, ankles, hands, and left shoulder, 
dated in September 2000, do not note arthritis.  A March 2002 
VA X-ray report for the feet notes small bilateral calcaneal 
spurs.  VA bone scan reports, dated in November 1999, and 
September 2002, note degenerative changes of the lumbar spine 
and the left hip.  

The claims files include VA "joints," and "hand, thumb, 
and finger," examination reports, dated in October 2003, 
that are identical.  These reports note that X-rays of the 
hands showed no evidence of bone or joint injury, or 
displacement.  The diagnosis was arthralgia.  

Importantly, the examiner in 2003 stated that there is no 
evidence of arthritis that I can find in the patient's hands 
or the patient's knees, or in the patient's left shoulder, as 
far as clinical examination is concerned, and no signs of 
arthritis in the left shoulder on her prior X-rays from 2000, 
or on today's X-rays of the hands or the knees.  He further 
stated that the veteran does not have joint disease.  
Associated X-ray reports for the knees, and hands, do not 
note arthritis.  

A VA chronic fatigue syndrome examination report, dated in 
September 2003, indicates that on examination, there were no 
chronic arthritic changes other than on the thumbs.  

The submitted evidence includes the veteran's "journal of 
CFS symptoms," apparently submitted in association with a 
claim for Social Security disability benefits, which notes a 
history of back pain and body aches beginning in 1995.   

This evidence that was not of record at the time of the March 
1997 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
submitted evidence is dated prior to 1994, which is about 13 
years after separation from service.  None of the new medical 
evidence contains competent evidence to show that the veteran 
has arthritis that is related to her service, or that 
arthritis was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  To the extent that the veteran has complained 
of knee, hand, and left shoulder symptoms, the X-rays do not 
show that she has arthritis of the knees, hands, or left 
shoulder.  See generally 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007) (degenerative arthritis must be established by X-
ray findings); Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

Finally, the Board notes that, to the extent that the veteran 
has been noted to have "arthralgia," without a pathology to 
which joint pain can be attributed, there is no basis to find 
a that there is a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  In summary, the ultimate question in the case 
which was previously unsubstantiated, continues to be 
unsupported.  

The veteran's own testimony and assertions as to a causal 
connection between her service and a current disability is 
duplicative and not new and material.   Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  The Board therefore finds that the submitted 
evidence is not both new and material and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is therefore not reopened.  

The only other pertinent evidence received since the March 
1997 denial of the claim consists of written testimony from 
the veteran.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  Because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

The veteran argues that she has chronic fatigue syndrome 
(CFS), and fibromyalgia, due to her service.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2007).

The Board's previous discussion of the veteran's service 
medical records, and post-service medical records, is 
incorporated herein.  Briefly stated, the service medical 
records do not contain a diagnosis of either chronic fatigue 
syndrome, or fibromyalgia, and her neurological system was 
clinically evaluated as normal upon separation from service.  
Service examination reports dated after separation from 
service, and apparently performed in association with reserve 
duty, dated in May 1982, and May 1984, also show that her 
neurological system was clinically evaluated as normal, 
providing evidence against these claims.  

The Board finds that the service medical records, as a whole, 
provide evidence against both claims.

As for the other post-active-duty medical evidence, it 
consists of VA and non-VA reports, dated between 1982 and 
2003.  This evidence includes VA progress notes which show 
that in 1995, the veteran received treatment for a wide 
variety of gastrointestinal, genitourinary, and respiratory 
complaints, as well as fever, aching joints, back pain, and 
fatigue.  Her assessments include fibromyalgia, and chronic 
fatigue syndrome.  A number of VA and non-VA reports appear 
to have been associated with a claim filed with the 
Department of Human Services, and they show that the veteran 
gave a history of fatigue beginning in 1994 or 1995.  See 
April 2000 report from K.W., M.D.; May 2000 VA progress note.  

A VA chronic fatigue syndrome examination report, dated in 
September 2003, indicates that the veteran reported a history 
of "general body aches" that began in the military and were 
relatively mild until 1995.  The report contains notations of 
disabling fatigue.  The diagnosis was fibromyalgia.  The 
examiner stated that the veteran's fatigue was contributed to 
by obstructive sleep apnea.  She further stated that the 
veteran did not have chronic fatigue syndrome, and that, "On 
reviewing the patient's service medical records it appears as 
though she did have episodic visits for musculoskeletal 
discomfort, however, I do not believe that the chronicity of 
her symptoms, the severity of her symptoms, nor the 
constellation of her symptoms in the military would 
constitute a diagnosis of fibromyalgia, even if the diagnosis 
existed at that time.  The symptoms appear to have come on in 
full force in 1995.  

The Board finds that such a medical opinion provides highly 
probative evidence against this claim. 

The Board has determined that the claims must be denied.  
With regard to the claim for chronic fatigue syndrome, the 
veteran's service medical records do not show that she was 
treated for complaints of fatigue, or that she was ever 
diagnosed with chronic fatigue syndrome.  Her neurological 
system was clinically evaluated as normal upon separation 
from service.  In addition, under 38 U.S.C.A. § 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  Gilpin.  

In this case, the Board finds that the preponderance of the 
evidence shows that the veteran does not have chronic fatigue 
syndrome.  In this regard, while there are some indications 
of this problem in the record, the Board finds that the 
October 2003 VA examination report is highly probative 
evidence against the claim.  This report shows that the 
examiner specifically ruled out chronic fatigue syndrome, and 
the examiner indicated that her opinion was based on a review 
of the veteran's claims file.  

Although the medical evidence contains a few notations of 
chronic fatigue syndrome, none of them are shown to have been 
based on a review of the veteran's  claims file, or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Accordingly, the Board finds that the veteran 
does not have chronic fatigue syndrome, and that the 
preponderance of the evidence is against the claim.  

With regard to the claim for fibromyalgia, the October 2003 
CFS examination report indicates that a fibromyalgia 
diagnosis was not medically available at the time of the 
veteran's active duty service.  Nevertheless, the Board first 
notes that the veteran's service medical records do not show 
that she was ever treated for generalized pain symptoms, or 
that she was diagnosed with fibromyalgia.  The Board further 
notes that the earliest medical evidence of complaints of 
generalized pain symptoms is dated no earlier than 1994, 
which is approximately 13 years after separation from 
service.  

This lengthy period of time without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the only competent opinion of record is found in the 
October 2003 VA examination report, which shows that the 
examiner indicated that the veteran's fibromyalgia was not 
related to her service.  The examiner indicated that her 
opinion was based on a review of the veteran's  claims file.  
There is no countervailing, competent opinion of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contentions that chronic 
fatigue syndrome, and fibromyalgia, were caused by service 
that ended in 1981.  In this case, when the veteran's service 
medical records (which do not show that she was treated for 
the claimed conditions, to include complaints of fatigue or 
generalized body pain), and her post-service medical records 
are considered (which indicate that the veteran does not have 
chronic fatigue syndrome, and that she first complained of 
symptoms consistent with fibromyalgia no earlier than 1994, 
and which do not contain competent evidence of a nexus 
between either chronic fatigue syndrome, or fibromyalgia, and 
the veteran's service), the Board finds that the medical 
evidence outweighs the veteran's contentions that she has 
chronic fatigue syndrome, and fibromyalgia, that are related 
to her service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In letters, dated in July 2001, and May 2002, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  The VCAA 
notices complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Finally, in a recent decision, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court stated that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In such cases, the Court 
in Kent stated that the VCAA requires the Secretary to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In July 2001, and May 
2002, the veteran was told that she had to submit new and 
material evidence to reopen her claim for service connection 
for arthritis.  

Although she was not notified specifically of what evidence 
was lacking, this is harmless error as the veteran has 
demonstrated actual knowledge, based upon her statements, 
received in August 2001, and January 2003, and Statement of 
Accredited Representative in Appealed Case, dated in July 
2004, Appellant's Brief, dated in January 2008.  Therefore, 
as the record shows that the veteran has actual knowledge of 
the evidence necessary to substantiate the claim for a higher 
rating, based upon her arguments and those presented by her 
representative.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

With regard to any records from the Social Security 
Administration (SSA), the Board notes that in May 2007, the 
SSA indicated that it did not have any records for the 
veteran, and that she was not entitled to disability 
benefits.  Finally, in August 2002, the VA's medical facility 
in East Orange, New Jersey, stated that it did not have any 
records available for the veteran.  

The veteran has been afforded examinations for all of the 
claimed conditions.  With regard to the claim for chronic 
fatigue syndrome, the Board has determined that this 
condition is not shown, therefore, a remand for an 
etiological opinion is not required.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006), Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  With regard to the claim for fibromyalgia, and 
etiological opinion has been obtained.  With regard to the 
claim for arthritis, as the Board has determined that new and 
material evidence has not been presented, a remand for an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for arthritis 
remains final, and the appeal is denied.

Service connection for chronic fatigue syndrome is denied. 

Service connection for fibromyalgia is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


